UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 KEVIN POLLINS,

                Plaintiff,

        v.                                                 Civil Action No. 16-1517 (RDM)

 PRESIDENT BARACK OBAMA,

                Defendant.



                             MEMORANDUM OPINION AND ORDER

       Pro se plaintiff Kevin Pollins filed this lawsuit against President Barack Obama alleging

that the President is liable for copyright infringement for “plagiariz[ing]” various policy ideas

from Pollins. See Dkt. 1-2 at 2. Specifically, Pollins alleges that he “pitched rebound ideas”

about corporate taxes, the gas tax, price gouging, and the Patient Protection and Affordable Care

Act. Id. As evidence, Pollins points to a line in the President’s most recent State of the Union

address, stating that “someone somewhere made this possible.” Id. Pollins has also included a

handwritten call log of communications between himself and the White House, id. at 3, as well

as a series of handwritten letters he sent to the President suggesting various policy proposals, id.

at 4–7. Pollins believes his ideas have helped “pa[y] down the national debt by 20%,” and he

asks for $250,000 per year in return for his consulting services. Id. at 1–2.

       District courts may dismiss a complaint sua sponte under Federal Rule of Civil Procedure

12(b)(6) if “the plaintiff cannot possibly win relief.” Best v. Kelly, 39 F.3d 328, 331 (D.C. Cir.

1994) (internal quotation marks omitted). Here, Pollins seeks damages for copyright

infringement for ideas that were not copyrightable. He also seeks damages from the President of
the United States for acts committed within the scope of the President’s executive authority—

acts for which the President enjoys absolute immunity. See Nixon v. Fitzgerald, 457 U.S. 731,

748–56 (1982)). Finally, the complaint facially fails to allege a “plausible” claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). The Court will therefore sua sponte dismiss the complaint with prejudice under Rule

12(b)(6).

       SO ORDERED.

                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge
Date: August 2, 2016




                                                 2